Citation Nr: 9918173	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment and/or reimbursement of unauthorized 
medical services/expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
April 1960.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran received emergency medical treatment in May 
1995 at a private medical facility for a heart condition.  He 
was not hospitalized or treated for any of his service-
connected disabilities.

3.  At the time he received treatment, treatment at a VA 
facility was possible and the facility was available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses resulting from hospitalization at a private 
medical facility have not been met.  38 U.S.C.A. §§ 1728, 
5107, and 7304 (West 1991 & Supp. 1998); 38 C.F.R. § 17.120 
(1998) (formerly 38 C.F.R. § 1780).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board initially notes that a determination 
as to whether the appellant has submitted a well-grounded 
claim need not be addressed.  The well-grounded concept 
applies to the character of the evidence presented by a 
claimant.  Here, there is no dispute as to the evidence, but 
only to the law and its meaning.  As such, the well-grounded 
concept is not applicable.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In October 1993, service connection for a lower back 
condition, to include scoliosis of the lumbar segment of the 
spine with degenerative arthritis along with the residuals of 
a lumbar laminectomy and left L-5 disc excision, was granted.  
VA Form 21-6796, Rating Decision, October 6, 1993.  No other 
disability, disease, or condition was recognized as being 
related to or caused by the veteran's military service.  Per 
the claims folder, the Board notes that since that time, the 
only disability, disease, or condition that has been 
recognized as being service-connected is the veteran's back 
condition.

Two years later, in May 1995, the veteran reported to the 
emergency room of the Medical Center of Baton Rouge 
[Louisiana].  Per the medical report, the incident leading up 
to the visit to the emergency was as follows:

	. . . It appears he was in his 
normal state of health until around 6 
p.m. when he suddenly developed severe 
substernal chest discomfort which is 
described as tightness.  He states it 
radiated to the right arm as a tingling 
pain and went all the way down to his 
fingertips.  The pain was very severe 
initially, but according to both the 
patient and the friend there was no 
obvious shortness of breath, nausea, 
vomiting, or diaphoresis.  He presented 
to the emergency room when nitroglycerin 
did not help. . . .

The treatment immediately following his entry into the 
hospital did not involve his lower back.  Following a 
recurrence of pain in the chest, he underwent a cardiac 
catheterization and angioplasty.  Per the provided hospital 
records, he did not receive treatment for his service-
connected back disability while he was in hospital.

The veteran has now come before the VA requesting 
reimbursement for or payment of the costs involved in the 
non-VA medical care and services rendered to him in May 1995.  
The RO has denied his claim and he has appealed to the Board 
for relief.

The Board notes at the outset that the regulation sections 
pertinent to this case were renumbered in 1996.  For example, 
the regulations set forth in the statement of the case, i.e., 
17.80 and 17.80a, are now numbered as sections 17.120 and 
17.121, respectively.  No substantive changes were made in 
the regulations at the time of the renumbering in 1996.  
Accordingly, the Board concludes that remand simply to issue 
a new statement of the case because of the 1996 renumbering 
of the regulations is not warranted because the statement of 
the case did provide due process of law by informing the 
veteran of the substance of the relevant regulations.  VA 
O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); cf. 
Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

In order for the veteran to be entitled to payment or 
reimbursement of medical expenses that were incurred at a 
private hospital, without prior authorization from VA, all of 
the following criteria must be satisfied:

(a)  The treatment rendered was either:

(i)  for an adjudicated service-connected 
disability, or

(ii)  for a nonservice-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(iii)  for any disability of a veteran 
who has a total disability, permanent in 
nature, resulting from a service-
connected disability; and

(b)  That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c)  That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior authorization from VA for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

[Emphasis added].  38 U.S.C.A. § 1728 (West 1991 & Supp. 
1998); 38 C.F.R. § 17.120 (1998) (which was formerly codified 
as 38 C.F.R. § 17.80).  The United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals, and hereinafter the Court, has observed 
that given the use by Congress of the conjunctive "and" in 
the statute, "all three statutory requirements would have to 
be met before reimbursement could be authorized".  Malone v. 
Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 
7 Vet. App. 325, 327 (1995).  

It is apparent from the medical and other records that were 
obtained concerning the veteran's admission to the emergency 
room of the Medical Center of Baton Rouge on May 22, 1995, 
that the circumstances called for the immediate, professional 
attention of a medical doctor.  Because the veteran was 
suffering from chest pains, it was necessary to resolve the 
pain.  

The veteran says that, because the nearest VAMC was 
"closed", he had to obtain treatment (on an emergency 
basis) at the private hospital instead, and that this was 
tantamount to the unavailability of VA facilities, given a 
reasonable construction of the relevant facts.  The Board is 
inclined to agree with the veteran, insofar as concluding 
that the particular circumstances in question constituted a 
valid medical emergency such that VA facilities were not 
feasibly available.  The medical records attest to the 
seriousness and exigency of the situation at the time, and 
there is no evidence that refutes this fact.  Nevertheless, 
even conceding that the second and third criteria of the 
above governing law and regulation have been met, the veteran 
still has not met the first prong of the test.  

To ensure that the veteran understands the reasoning behind 
the Board's decision, in order to establish entitlement to 
payment or reimbursement of unauthorized medical expenses, 
the applicable laws and regulations must be satisfied.  That 
is, all of the requirements must be met; if one element is 
absent, payment or reimbursement must be denied.  The 
treatment at the Medical Center of Baton Rouge was not for a 
service-connected disability, it was not for a disability 
caused by or associated with the veteran's service-connected 
back disability, and the treatment could have been obtained 
by a VA or other federal facility.  With respect to this last 
point, there is no evidence of record, other than the 
statements made by the veteran, that the local VA Medical 
Center was "closed" and could not treat the veteran.  The 
veteran has not produced any evidence that would contradict 
these conclusions.  Finally, he was not in receipt of a total 
disability that had been deemed permanent in nature, and even 
if he was in said receipt, the reason he received treatment 
at the private hospital (a heart condition) was not the 
result of his service-connected back condition.  As all of 
the required elements have not been satisfied, the veteran's 
request for the reimbursement for hospital expenses is 
denied.  38 C.F.R. § 17.120 (1998).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with the appellant's 
hospitalization at a private medical facility is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

